Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment 10/29/2020 has been entered.  Claims 1 and 3-28 were amended.  Claim 2 was cancelled.  Claims 1 and 3-28 are pending.
Withdrawn rejections
Applicant's amendments and arguments filed 10/29/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘water containing one ionic and/or nonionic dispersant’, and the claim also recites an aqueous solution comprising an ionic dispersant b1) and a carrier material c1) and also a filler c2) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
The amendment also renders claims 3-28 indefinite because the scope of claim 1 renders the metes and bounds of the claims unclear.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-10, 13-15, 17, 18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Finch (US 2012/018750; published May 24, 2012).
Applicant’s Invention
Applicant claims a process of making an aqueous solvent free formulation by a) melting an active with a melting point between 50-80 degrees Celsius, b)adding the melt to an aqueous solution containing ionic or non-ionic dispersant while stirring and cooling the mixture below the melting point of the active.
Applicant also claims seed treated with the suspension concentrate.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Finch teaches a process of preparing an aqueous suspension of an organic pesticide with a melting point not more than 110 degrees Celsius wherein the pesticide is added to an aqueous suspension and is capable of forming a crystalline particle (abstract).  The pesticide is first present in the form of droplets in amorphous form of melt or a supercooled melt and then it is added to the aqueous suspension at a temperature below the melting temperature with stirring to form a crystalline compound [0013-18; 0132-133].  Pesticides include insecticides, fungicides and herbicides that are auxins [0028; limitation of claim 18].  Particles produces are in the size range d50 from 1-5 um [0035-36].  Besides water the aqueous solution 



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Finch is silent to the water temperature range of 0-40 degrees Celsius however, Finch does teach that the aqueous suspension is added at 40 degrees and stirred to temperatures of 20 degrees Celsius [0183-185].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Finch to include water at a temperature of 40 .  


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617